Citation Nr: 1145910	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for polyneuropathy, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for Graves disease, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to Agent Orange exposure.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The case is in the jurisdiction of the Roanoke, Virginia RO.  The case was previously before the Board in February 2011, when it was remanded for a Travel Board hearing.  Such hearing was held before the undersigned in August 2011; a transcript is associated with the claims file.  At the hearing, the Veteran submitted additional evidence; he also requested, and was granted, a 90-day abeyance period for submission of additional evidence.  That period of time has lapsed; no additional evidence was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks service connection for polyneuropathy, Graves disease, and GERD on the basis that these disabilities resulted from exposure to Agent Orange; regarding GERD, he alternatively claims that it is related to [undocumented] stomach symptoms he had during service.  
The Veteran's service personnel records reflect that he served in Vietnam from December 1969 to December 1970; hence, he is presumed to have been exposed to Agent Orange/herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  His DD Form 214 shows that he was awarded a combat infantryman badge (CIB) and that his military occupational specialty (MOS) was light weapons infantryman.  His May 1971 service separation report is silent for any complaints, findings, treatment, or diagnoses relating to neurologic, endocrine or gastrointestinal problems (these systems were normal on clinical evaluation).  

Postservice treatment records show the Veteran has been given diagnoses of Graves disease, GERD/PUD (peptic ulcer disease), and polyneuropathy.  (See January 2006 Certification of Health Care Provider for the U.S. Department of Labor from a "family practice.")  During his Travel Board hearing, the Veteran also testified that he experienced stomach symptoms while serving in Vietnam.  

Regarding the polyneuropathy claim, the Veteran submitted a June 2007 report of "Followup Visit" from his private treating physician, C.A., M.D. of Community Nurological Services, which includes an assessment of "[c]hronic inflammatory demyelinating polyneuroradiculopathy, secondary to most likely Agent Orange as this patient had been worked up for primarily sensory neuropathy, which came out negative.  No other cause of this neuropathy other than Agent Orange can be implicated."  

The Veteran has not been afforded a VA examination for Graves disease, GERD, and polyneuropathy.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As the record shows the Veteran has Graves disease, GERD, and polyneuropathy, and includes his credible testimony that he experienced stomach symptoms in Vietnam and an assessment by a medical professional that his neuropathy is secondary to Agent Orange exposure in service, an examination to secure a medical advisory opinion is necessary. 

The Board notes that where a claimed disability has not been determined to be related to herbicide/Agent Orange exposure, a claimant is not precluded from establishing service connection for the disability as due to Agent Orange exposure by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding the matter of the rating for PTSD, at the Travel Board hearing, the Veteran alleged that his PTSD had increased in severity [i.e., since he was last examined by VA].  His friend testified that his symptoms include memory loss, isolation, and panic attacks.  The Veteran also reported that he had undergone a brain MRI (magnetic resonance imaging) and was afforded a neurologic consultation.  In light of the allegations of worsening, a contemporaneous VA examination is necessary.  

Finally, the Board notes that the most recent VA treatment records associated with the claims file are from May 2007.  At the Travel Board hearing the Veteran reported he receives ongoing VA and private treatment.  While his testimony and his May 2010 VA PTSD examination report indicate the does not receive mental health treatment, he also testified that he has had medication prescribed for depression (apparently by his primary care provider).  VA treatment records also note that the Veteran receives his primary care from a private physician.  Private treatment records (including from Dr. A and the Veteran's "family practice") have not been obtained and are not available for review.  He was afforded a 90-day abeyance period for submission of additional evidence (as it was noted during the August 2011 hearing that he did not want VA to get his records); that period of time has lapsed and no additional evidence was received.  Accordingly, VA is on notice that pertinent records remain outstanding.   Such records must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of all treatment or evaluation he has received for Graves disease, GERD, polyneuropathy, and PTSD records of which are not already associated with his claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically obtain complete records of the treatment or evaluation he has received from Dr. A at Community Neurological Services and the "family practice" referred to on the January 2006 Certification of Health Care Provider for the U.S. Department of Labor.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician(s) to determine the likely etiology of his claimed Graves disease, GERD, and polyneuropathy.  The examiner should obtain a complete, pertinent history from the Veteran, review his claims file (to include this remand), and provide opinions that respond to the following: 

Regarding Graves disease,  GERD, and polyneuropathy, each, please opine what is the most likely etiology for such disabilities, specifically is at least as likely as not (a 50 % or better probability) that they are related to the Veteran's service, to include as due to his exposure to Agent Orange therein (and as to GERD, related to his conceded gastrointestinal symptoms therein).
The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.  Regarding the polyneuropathy claim, the explanation should include comment on the June 2007 assessment from Dr. A at Community Neurological Services already in the record, with an explanation of the reasons for the examiner's agreement or disagreement with the conclusions therein.

3.  The RO should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  His claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability, and the findings reported must be sufficiently detailed to allow for rating under those criteria (i.e., note the presence or absence of each symptom in the criteria for ratings above 30 percent, and the related impact of function).  The examiner must explain the rationale for all opinions offered.

4.  The RO should then arrange for any further development suggested by the results of that sought, above, and then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

